DETAILED ACTION
EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	As to claim 2, line 1, “claim 8” has been deleted and –claim 1—has been inserted.
2.	 As to claim 3, line 1, “claim 9” has been deleted and –claim 1—has been inserted.
3.	As to claim 4, line 1, “claim 10” has been deleted and –claim 3—has been inserted.
4.	As to claim 5, line 1, “claim 10” has been deleted and –claim 3—has been inserted.
5.	As to claim 6, line 1, “claim 9” has been deleted and –claim 2—has been inserted.
6.	As to claim 7, line 1, “claim 8” has been deleted and –claim 1—has been inserted.

8.	As to claim 9, line 1, “claim 15” has been deleted and –claim 8—has been inserted.
9.	As to claim 10, line 1, “claim 15” has been deleted and –claim 8—has been inserted.
10.	As to claim 11, line 1, “claim 8” has been deleted and –claim 1—has been inserted.
11.	As to claim 12, line 1, “claim 8” has been deleted and –claim 1—has been inserted.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANE J RHEE/           Primary Examiner, Art Unit 1724